SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52761 BISCAYNE ACQUISITION GROUP, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090928 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2009 Common Stock, $.001 par value per share 4,260,000 shares -1- BISCAYNE ACQUISITION GROUP, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements(unaudited). 3 Balance Sheet 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item4T Controls and Procedures. 17 Part II Other Information 18 I Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item6. Exhibits. 18 Signatures 19 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements. Biscayne Acquisition Group, Inc. (A Development Stage Company) Financial Statements March 31, 2009 (Unaudited) CONTENTS Page(s) Balance Sheets - As of March 31, 2009 (Unaudited) and December 31, 2008 (Audited) 4 Statements of Operations – For the three months ended March 31, 2009 and 2008, and for the period from December 22, 2006 (inception) to March 31, 2009 (Unaudited) 5 Statements of Cash Flows - For the three months ended March 31, 2009 and 2008, and for the period from December 22, 2006 (inception) to March 31, 2009 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 -3- Biscayne Acquisition Group, Inc. (A Development Stage Company) Balance Sheets March 31, 2009 December 31, 2008 (Unaudited) (Audited) Assets Current Assets: Cash $ 1,560 $ 1,560 Total Current Assets 1,560 1,560 Total Assets $ 1,560 $ 1,560 Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Accounts payable $ 5,000 $ 1,500 Accrued expenses 1,825 - Total Current Liabilities 6,825 1,500 Stockholders’ Equity (Deficit): Preferred stock (no par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 4,260,000 shares issued and outstanding) 4,260 4,260 Additional paid in capital 38,170 36,193 Deficit accumulated during development stage (47,695 ) (40,393 ) Total Stockholders’ Equity (Deficit) (5,265 ) 60 Total Liabilities and Stockholders' Equity (Deficit) $ 1,560 $ 1,560 See accompanying notes to unaudited financial statements -4- Biscayne Acquisition Group, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Period from December 22, 2006 (inception) to March 31, 2009 For the Three Months EndedMarch 31, 2009 2008 Revenues $ - $ - $ - Operating expenses General and administrative 7,302 7,712 47,695 Total operating expenses 7,302 7,712 47,695 Net loss $ (7,302 ) $ (7,712 ) $ (47,695 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 4,260,000 4,225,385 3,617,747 See accompanying notes to unaudited financial statements -5- Biscayne Acquisition Group, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the period from December 22, 2006(inception) to March 31, 2009 For the Three Months EndedMarch 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,302 ) $ (7,712 ) $ (47,695 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services - related party 1,973 2,063 12,206 Changes in operation assets and liabilities Increase in accounts payable 3,500 - 5,000 Increase in accrued expenses 1,825 3,585 1,825 Net Cash Used In Operating Activities (4 ) (2,064 ) (28,664 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - related parties - - 4,000 Proceeds from sale of common stock - 1,250 6,500 Contributed capital - related parties 4 579 19,724 Net Cash Provided By Financing Activities 4 1,829 30,224 Net increase (decrease) in cash - (235 ) 1,560 Cash - beginning of period 1,560 2,545 - Cash - end of period $ 1,560 $ 2,310 $ 1,560 Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income taxes $ - $ - $ - Interest $ - $ - $ - See accompanying notes to unaudited financial statements -6- Biscayne Acquisition Group, Inc. (A Development Stage Company) Notes to Financial Statements March 31, 2009 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. The unaudited interim financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the year ended December 31, 2008.The interim results for the period ended March 31, 2009 are not necessarily indicative of the results for the full fiscal year. Note 2 Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Biscayne Acquisition Group, Inc. (the "Company"), was incorporated in Florida on December 22, 2006. The Company intends to serve as a vehicle to effect an asset acquisition, merger, or business combination with a domestic or foreign business. Development Stage The Company's financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include related party equity-based financing and development of the business plan.At March 31, 2009, the Company had not yet commenced operations. Risks and Uncertainties The Company's operations are subject to significant risk and uncertainties including financial, operational, technological, and regulatory risks including the potential risk of business failure. -7- Biscayne Acquisition Group, Inc. (A Development Stage Company) Notes to Financial Statements March 31, 2009 (Unaudited) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at March 31, 2009 or December 31, 2008, respectively. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. At March 31, 2009 and December 31, 2008, there were no balances that exceeded these limits. Fair Value of Financial Instruments The carrying amounts of the Company’s short-term financial instruments, including accounts payable and accrued expenses, approximate fair value due to the relatively short period to maturity for these instruments. Earnings per Share Basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income/(loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period.At March 31, 2009 and 2008, and since inception, the Company had no common stock equivalents that could potentially dilute future earnings (loss) per share; hence, a separate computation of diluted earnings (loss) per share is not presented. Stock-Based Compensation All share-based payments to employees will be recorded and expensed in the statement of operations as applicable under SFAS No. 123R “Share-Based Payment. -8- Biscayne Acquisition Group, Inc. (A Development Stage Company) Notes to Financial Statements March 31, 2009 (Unaudited) Non-Employee Stock-Based Compensation Stock-based compensation awards issued to non-employees for services will be recorded at either the fair value of the services rendered or the instruments issued in exchange for such services, whichever is more readily determinable, using the measurement date guidelines enumerated in Emerging Issues Task Force Issue EITF No. 96-18, “Accounting for Deficit Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” (“EITF 96-18”).The Company has not issued any stock based compensation to third parties since inception. Segment Information The Company follows Statement of Financial Accounting Standards No. 131, "Disclosures about Segments of an Enterprise and Related Information."During 2009 and 2008, the Company only operated in one segment; therefore, segment information has not been presented. Recent Accounting Pronouncements In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of Accounting Research Bulletin No 51” (“SFAS 160”). SFAS 160 establishes accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, changes in a parent’s ownership of a noncontrolling interest, calculation and disclosure of the consolidated net income attributable to the parent and the noncontrolling interest, changes in a parent’s ownership interest while the parent retains its controlling financial interest and fair value measurement of any retained noncontrolling equity investment. SFAS 160 is effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. Early adoption is prohibited. The adoption of SFAS No. 160 did not have a material effect on the Company’s financial position, results of operations or cash flows. In
